 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDFraser Shipyards, Inc and District No 133, Interna-tional Association of Machinists and AerospaceWorkers, AFL-CIO. Case 18-CA-784228 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 16 September 1983 Administrative LawJudge James J O'Meara Jr issued the attached de-cision The General Counsel and the Union eachfiled exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions as modified and to adopt the recom-mended OrderThe judge concluded that the Respondent didnot violate Section 8(a)(5) and (1) of the Act byfailing or refusing to bargain with the Union aboutits decision to close its machine shop We agreewith the judge's conclusions, but for the followingreasonsThe Board recently held in Otis Elevator Cothat management decisions which affect the scope,direction, or nature of the enterprise are excludedfrom the limited mandatory bargaining obligationof Section 8(d) of the Act The Board stated thatthe critical factor in determining whether a man-agement decision is subject to mandatory bargain-ing is "the essence of the decision itself, i e , wheth-er it turns upon a change in the nature or directionof the business, or turns upon labor costs, not itseffect on employees nor a union's ability to offeralternatives "2 Applying that analysis to the factsof the instant case, we find that the Respondent'sdecision to close its machine shop and to subcon-tract3 existing machine work to employees ofNorthern Engineering Works4 turned not on labor' 269 NLRB 891 (1984)2 Id at 8923 The General Counsel and the Union both contend in their exceptionsthat the Respondent s action was not a partial closing and subcontracting,but a reassignment of unit work As we noted in Otis Elevator, the appellation of the decision is not important, particularly where, as here, thedecision involves elements of several types of actions4 Northern Engineering Works is a wholly owned division of FraserShipyards, Inc It is located within three blocks of the Fraser yards andemploys machinists and other craft personnel in the manufacture, installanon, and maintenance of ship winches and other general industrial machine work Northern Engineering machinists are also represented by theUnioncosts but on a significant change in the nature anddirection of the business and therefore was not sub-ject to mandatory bargainingThe Respondent is engaged in the repair, mainte-nance, construction, and conversion of marine ves-sels in Superior, Wisconsin It maintains drydockand onshore facilities and, until mid-August 1982,5maintained a shipyard machine shopThe Respondent had been a party to a collec-tive-bargaining agreement with the Union since1966 In the spring of 1982 the parties notified eachother of their intent to terminate the existing con-tract effective 31 July and of their desire to negoti-ate a new contract On 20 July the parties met andexchanged contract proposals, and agreed toresume negotiations on 4 August At the openingof the 4 August meeting, the Respondent's repre-sentatives advised the Union that it planned toclose the shipyard machine shop by 1 Septemberand to subcontract the machine work to NorthernEngineering employees The Respondent's repre-sentatives stated that the closure had been consid-ered for a year and was motivated by the recession,lack of business, and the substantial amount of cap-ital necessary to modernize the machine shopHowever, they indicated they were willing to dis-cuss the reasons for the closure and the effects onthe employees This was the first indication theUnion had of the Respondent's plans to close theshop The meeting then adjourned with neitherparty discussing the closing further The partiesmet on two subsequent dates, 12 October 1982 and13 January 1983 At both meetings the union repre-sentatives asked if the Respondent had reconsid-ered its decision to close the machine shop 6 Bothtimes the Respondent's representatives respondedthat, although it was open to discussing with theUnion any recommendations, new facts, or alterna-tives to closing, the Union had not proposed any-thing regarding the decision to close or its effectson the employees The parties have had no furthermeetingsIt is clear that, under Otis Elevator, the essenceof the Respondent's decision to close its machineshop did not turn on labor costs Although the Re-spondent's president testified that the employees'wages and benefits placed it at an economic disad-5 All dates refer to 1982 unless otherwise indicated6 The machine shop closed about 15 August and most of the machinery was moved to Northern Engineering, with the exception of one honzontal mill too large to be moved After the closing, Northern Engineering employees performed the work previously done by the Respondent'semployees either at its own facilities or at the Respondent's shipyardThe machine shop was used only four times in the 6 months after It wasclosed in order to use the honzontal mill The record also discloses that,prior to the closing, the Respondent had subcontracted some work toother companies272 NLRB No 80 FRASER SHIPYARDS497vantage, this factor did not prompt the Respond-ent's action Rather, the record indicates that, inclosing the machine shop, the Respondent was re-acting to the general decline in shipping on theGreat Lakes, the reduction in the number of shipsits facilities could service, a slim schedule of workthrough the winter,7 and the projected cost•over$130,000•of modernizing the shop and repairingor replacing machinery By closing the machineshop and subcontracting the work, which was spo-radic, to Northern Engineering employees, the Re-spondent could continue both onshore and vesselwork without maintaining separate facilities andwork forces and could achieve an efficient utiliza-tion of its resources These facts establish that thedecision at issue here, no matter what it is labeled,clearly turned on a fundamental change in thenature and direction of the Respondent's businessSee Columbia City Freight Lines, 271 NLRB 12(1984) Accordingly, since we conclude that underOtis Elevator the Respondent had no duty to bar-gain about its decision to close its machine shop,we affirm the judge's dismissal of this portion ofthe complaintWe also agree, for the reason stated by thejudge, that the Respondent met its obligation of no-tifying the Union of its intention to close the ma-chine shop and offering the Union an opportunityto bargain regarding the effects of that decision onthe Respondent's employeesAccordingly, we affirm the judge's dismissal ofthe complaint in its entiretyORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missedMEMBER ZIMMERMAN, concurringI agree with my colleagues that the managementdecision in issue here was not a mandatory subjectof bargaining Several factors influenced the Re-spondent's decision, including a decline in shippingon the Great Lakes in general, the number of shipsits facilities could service, the paucity of workscheduled through the winter, the projected cost ofrepairing and replacing machinery and modernizingthe machine shop, duplication of work, and thepoor utilization of personnel These were factorsover which the Union had little or no control Tothe extent that labor costs were a factor, it is evi-7 The record indicates that at the time the decision was made the Respondent had one ship scheduled for work in October and, because itonly had tentative commitments for two others it would have to lay offthe employees Further, although the Respondent performed some machinery work for area industries, it was not in a competitive position tosolicit such work because its facilities and machinery were outdateddent from the record that those costs were an in-significant consideration in the Respondent's deci-sion I therefore conclude that the Respondent'sdecision to alter its operation was not amenable toresolution through collective bargaining and agreethat this portion of the complaint should be dis-missed See my dissent in Milwaukee Spring, 268NLRB 601, 605-612 (1984), and my concurrence inOtis Elevator Co, 269 NLRB 891 (1984) I alsoagree with my colleagues, for the reasons stated bythe judge, that the Respondent satisfied its obliga-tion to bargain about the effects of its decision, andthat the complaint should be dismissed in its entire-tyDECISIONSTATEMENT OF THE CASEJAMES J O'MEARA, JR , Administrative Law JudgeThe complaint in this case was issued on October 29,1982, and is based on a charge filed by District No 133,International Association of Machinists and AerospaceWorkers, AFL-CIO on August 30, 1982, and alleges thaton August 4, 1982, during a negotiation session designedto accomplish a succeeding collective-bargaining agree-ment, the Respondent announced that it had decided toclose its machine shop and to subcontract any future bar-gaining unit work without previously affording theUnion an opportunity to negotiate and bargain regardingsuch decision and its effect on Respondent's employeescomprising the subject bargaining unit, thereby violatingSection 8(a)(1) and (5) of the Act The Respondentdenies that it has violated the ActThe case was heard in Duluth, Minnesota, on March 8and 9, 1983, where and when the parties were given fullopportunity to submit evidence in support of their re-spective positions On the conclusion of the hearing, theparties waived oral argument and filed briefs which havebeen received and consideredFINDINGS AND CONCLUSIONSBased upon the evidence of record, including the testi-mony and demeanor of the witnesses and in consider-ation of the briefs filed by the parties I find the follow-ingI JURISDICTIONThe Respondent, Fraser Shipyards, Inc, is now, andhas been at all times material, a Wisconsin corporationwith offices and place of business located in the city ofSuperior, Wisconsin, and has been engaged in the con-struction, maintenance, and remodeling of large shipsand vesselsDuring the 12-month period ending December 31,1981, Respondent, in the course and conduct of its busi-ness operations, sold and shipped from Respondent's fa-cilities products, goods, and materials valued in excess of$50,000 directly to points outside the State of Wisconsinand also during that period purchased and received at 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's facilities in Superior, Wisconsin, products,goods, and materials valued in excess of $50,000 directlyfrom points outside the State of WisconsinAccordingly, I find that the Respondent is, and at alltimes material herein was, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe ActI further find that it will effectuate the policies of theAct to assert jurisdiction in this caseII THE CHARGING PARTYDistrict No 133, International Association of Machin-ists and Aerospace Workers, AFL-CIO (the Union), isnow, and has been at all times material, a labor organiza-tion within the meaning of Section 2(5) of the ActIII THE FACTSFraser Shipyards, Inc (Respondent) is engaged in therepair, maintenance, construction, and conversion ofmarine vessels at its location on Lake Superior in thecity of Superior, Wisconsin Its employee complementhas ranged from as high as 400 persons to none, depend-ing on workload considerationsRespondent has been a party to a collective-bargainingagreement with the Union for the operation of the ship-yard machine shop and mechanical work aboard the sev-eral vessels The personnel comprising the bargainingunit defined in the collective-bargaining agreement be-tween Respondent and the Union has comprised as manyas 20 machinists and as few as none, again depending oncurrent workloadIn addition to employing a complement of machinistscomprising the bargaining unit above described, Re-spondent also employs machinists and other craft person-nel in a division known as "Northern EngineeringWorks" This division is not a separate entity and is apart of Respondent's operations in Superior, Wisconsin,although physically separated from the waterfront ship-yard facility Respondent is a party to and currentlymaintains a collective-bargaining agreement between theUnion and several of its employees including machinists,physically located at the Northern Engineering Worksfacility The bargaining unit defined in that collective-bargaining agreement includes tool-and-die makers, ma-chinists, pattern makers, machinists maintenance men,welders, boilermakers, their helpers, and apprentices Al-though each of the aforedescribed collective-bargainingagreements have been negotiated and executed by theUnion, the named employer in the former is Fraser Ship-yards, Inc and in the latter is Northern EngineeringWorks, A Division of Fraser Shipyards, Inc The agree-ment to which the named employer is Fraser Shipyards,Inc expired on July 31, 1982, while the agreement withnamed employer Northern Engineering Works has notexpired and continues in force and effect by its termsuntil December 31, 1984Prior to August 19, 1982, the employees assigned tothe Northern Engineering Works Division were princi-pally engaged in the manufacturing, installation, andmaintenance of shipboard winches The accountingsystem employed by Respondent separates the functionsof Northern Engineering Works from that of the otheroperations of RespondentA The Termination of the ContractThe collective-bargaining agreement between the Re-spondent and the Union which related to the employeesin the machine shop located on the shore facilities of Re-spondent was effective July 1, 1978, and by its termscontinued in force and effect to and including June 30,1981 On February 24, 1981, Respondent and the Unionentered into an agreement extending that contract for 1year and 1 month and provided that it shall expire onJuly 31, 1982 The termination clause provided for inthat contract required a 60-day notice prior to the expi-ration date of the contract notifying that the party givingsuch notice desires to terminate or to modify the agree-ment In the event the notice recited a desire to terminatethe agreement, the agreement would terminate on thedate embodied in the agreement itself or any extensionthereto In the event the party or parties notified theother that it desired to modify the agreement, then theterms of the agreement remain in force and effect, pend-ing the outcome of negotiations on the desired modifica-tions The parties each notified the other that it was theirintent to terminate the collective-bargaining agreementon July 31, 1982, in conformance with the February 24,1981 extension of the original collective-bargainingagreement The notice of intent to terminate the contractserved by each party on the other anticipated negotia-tions for a new contract, and invited each other to ar-range to meet and initiate negotiations for a new con-tractB The NegotiationsThe parties met on July 20, 1982, and commenced ne-gotiations for the new collective-barganing agreementAt this meeting the Union presented an agenda of mat-ters to be resolved by the negotiations The Companyalso provided a draft of an agreement containing its pro-posals for the new contract The parties subsequentlyagreed to resume negotiations on August 4, 1982 At theopening of the August 4 negotiating meeting the Re-spondent's representatives advised the Union's represent-atives that it plans to permantently close its machineshop where the bargaining unit members were employedThey advised that the closure would take place by Sep-tember 1, 1982 The Respondent stated that it was its in-tention to subcontract the bargaining unit work Thiswas the first indiction the Union had that Respondenthad intended to close its machine shop The meeting ad-journed and a subsequent meeting was arranged for andheld on October 12, 1982 At that meeting the union rep-resentatives asked the Company if it had reconsidered itsdecision to close the shop The issue of the machinistswork being performed by Northern Engineers Work per-sonnel was also discussed The Respondent's representa-tives stated that they had to close the machine shop be-cause it needed to be winterized and modernized andthat a crane located in the machine shop would requireexpensive alterations or replacement The continued FRASER SHIPYARDS499maintenance of the shore side machine shop was consid-ered not to be economically feasibleThe next meeting was on January 13, 1983 Subsequentto the October 12, 1982 meeting, the Respondent's repre-sentative, in a letter dated October 27, 1982, advised theUnion that the Company would reconsider its decision tosubcontract machinist work The letter further advisedthat the Company had not "been presented and is notaware of any new facts which alter the economic reason-ing which indicated the advisability of subcontracting"The letter further expressed that the Company was in aposition to remain open to any proposals, suggestions,new facts, or otherwise that the Union cared to presentand that it is willing to negotiate concerning the decisionand the effects of the subcontracting ' On January 13,1983, at a negotiating meeting the union representativesasked Respondent's representatives whether or not it hadchanged its position on the closing of the machine shopRespondent's representatives advised that it had not, andthat it continued to feel that for economic reasons It wasgoing to maintain its position of closure They stated thatit could not continue to keep the machine shop in itspresent form and be competitive and that it was going toclose it down No further meetings have been heldOn August 30, 1982, 30 days after the expiration of thecollective-bargaining agreement, the Union filed a chargewith the Board against the Employer, in effect, chargingthat Respondent unlawfully elected to close the subjectmachine shop without prior negotiations with the UnionC The Alleged Union An. imusIn 1982, one of the union members incurred a substan-tial hospital bill during May of that year He assumed hehad insurance through his employment and later learnedthat he did not have such coverage It was the opinionof the Union and the union steward that the provisionsof the contract provided for such coverage As a result,a grievance was drawn and submitted to the CompanyAbout the same time, Respondent had requested certainof the machinists to work overtime in order to expedi-tiously complete its work on a certain vessel then in theharbor It was the Company's position that the grievancewas not well founded and that the employee who had in-curred the hospital obligations did not have coverageThe Union, at that time, conveyed to the Company thatits personnel would not work overtime unless the griev-ance regarding the hospital obligations was granted In aconversation regarding these circumstances, Phillip Mill-roy, the president of Respondent, stated that "You're notentitled to the insurance under the agreement You're notgoing to get the insurance If this is the way things aregoing to go we're not going to end up with a machineshop We're not going to end up with a shipyard if theUnion doesn't start cooperating"1 Subsequent to the expiration of the collective bargaining agreement,pursuant to option of the parties, the Union presented several grievancesunder the provisions of the expired contract Respondent contending thatthe contract was terminated and that no gnevance under the terms of theold contract was proper, refused to consider the gnevance as suchD Postcon tract Work AssignmentsSubsequent to the August 4 notification to the Unionthat Respondent planned to close the machine shop, thework previously performed in that machine shop, to theextent the operations the Company required, were per-formed by employees, some of which were machinists, ofthe Northern Engineering Works Division of the Com-pany Other work which could more effectively havebeen accomplished by third parties was subcontracted,such as the turning of excessively heavy drive shafts andpropellers During this period the Union filed severalgrievances against the Company based on the prior con-tract and alleging that workers other than those of thebargaining unit were being given work previously doneby members of that bargain unitIV DISCUSSION AND CONCLUSIONSDuty of Respondent to BargainThe uncontroverted economic circumstances existingin the summer of 1982 prompted Respondent to opt toclose its machine shop located on the shoreline premiseson Respondent's Superior, Wisconsin facility In orderfor the Company to continue its operations as in the pastand maintain the machine shop on its shoreline premises,it would be necessary to spend $47,500 in order tostrengthen the support beams carrying the cranes used inthat machine shop It would further be necessary tomodernize the shop with a new boiler at a cost of about$15,000 and to insulate the roof and walls of the struc-ture for a cost of about $67,500 The expenditure of suchamounts in order to maintain the facilities and operationsas they had been in the past was deemed imprudent bythe Company and it opted to close that machine shop,move certain of its equipment to the Northern Engineer-ing Works, and continue both shore work and vesselwork with the personnel of Northern EngineeringWorks The Union contends that Respondent violatedthe Act in that it decided to close the physical machineshop facilities without first negotiating this matter withthe UnionThis act of Respondent can be considered as a "partialclosing" which has been defined as a situation where theemployer closes one of its plants but maintains the sameoperation in other locations Ozark Trailers, 161 NLRB561, 564 (1966) Respondent here closed its shipyard ma-chine shop, terminated the employees of that bargainingunit, and assigned the work to other of its employeesthen operating in the Northern Engineering Works Divi-sion of the Company This division of Respondent wasstaffed by a different bargaining unit which had a sepa-rate collective-bargaining agreement with the UnionAn employer's decision to implement a partial closingis not a mandatory subject of bargaining under Section8(d) and Section 8(a)(5) of the Act if the decision isbased on economic considerations Weather Tamer Inc ,253 NLRB 293 (1980), enfd in part and denied in part670 F 2d 483, 490-491 (11th Cir 1982) The SupremeCourt recently held in First National Maintenance Corpv NLRB, 452 U S 666, 686 (1981), that 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe conclude that the harm likely to be done toan employer's need to operate freely in decidingwhether to shut down part of its business purely foreconomic reasons outweighs the incremental benefitthat might be gained through the union's participa-tion in making the decision, and we hold that thedecision itself is not part of Section 8(d)'s "termsand conditions over which Congress has man-dated bargaining"Where an employer is faced with the necessity ofeither moving or consolidating the operations of its busi-ness it has no duty with the union respecting its decisionto shut down NLRB v Royal Plating & Polishing Co,350 F 2d 191, 196 (3d Cir 1965) An economic decisionto close part of an operation clearly involves the basicscope of the enterprise and, although it indirectly in-volves "conditions of employment" requiring bargainingunder Sections 8(d) and 8(a)(5), it imposes too heavy aburden on the employer's ability to run its business IbidIn light of these principles, Respondent's decision clearlyfalls within the category of economically prompted par-tial closings that are exempt from bargaining The eco-nomic considerations of Respondent were a lack ofpresent and future work, a duplication of expense andmanpower, and old equipment in need of extensiverepair To require bargaining over this aspect of employ-er discretion would be contrary to the purposes of theActIn Weather Tamer Inc , supra, the employer closed oneof three plants shortly after a unionization campaignwithout bargaining with the Union The Board foundthis to be a violation of Section 8(a)(1), (3), and (5) basedon union animus (Id at 486) The appellate court re-versed, finding that a badly deteriorating economic situa-tion (decline in demand, poor economic outlook, and theopening of a more cost-efficient plant elsewhere) sup-ported the partial closing (Id at 491 ) Accordingly,there could be no finding that the lack of bargaining wasan 8(a)(5) violation (Id at 493)The situation in First National Maintenance, supra, isalso similar to the instant case The employer chose toterminate an unprofitable contract to do maintenance andhousekeeping and discharged the affected employeesThe Board and appellate court required bargaining overthe decision to terminate the contract The SupremeCourt reversed, finding this to be an economically moti-vated partial closing where the employer continued toprovide the same services with a lesser number of em-ployees (Id)) Although the employer chose to use an in-dependent contractor, this is not unlike the situation herewhere Respondent transferred the work to a separatebargaining unit covered by a different collective-bargain-ing agreement In the instant case, just as in First Nation-al Maintenance, the impact of the decision necessarilyterminated employment, but the economic considerationsof the decision hinged on the basic scope of the enter-prise and removed the necessity to bargain over the deci-sion from the scope of Sections 8(d) and 8(a)(5) (Id))Also noteworthy is NLRB v Adams Dairy, 350 F 2d108 (8th Or 1965), where an employer made an eco-nomic decision to liquidate the distribution portion of itsoperations and procure the services of an independentcontractor The court held the decision to be outside thescope of mandatory bargaining based on a number ofconsiderations a basic operational change had takenplace, no union animus was involved, and it was a com-plete transfer of work to a separate operation rather thana substitution of a set of employees for another (Id at113-115) These considerations parallel those in the in-stant case The unilateral transfer of work to the North-ern Engineering Shop was a basic operational change notpredicated on union animus, under which an entirely sepa-rate unit of employees took control of the workAlthough an employer is under no duty to bargainover a partial closing decision, there is a duty to notifythe union of is intentions so that bargaining can occurover the effects of the closing NLRB v Royal Plating &Polishing, supra See also Textile Workers Union (Darling-ton Mfg Co), 380 F 2d 263 (1965) (The union must begiven the opportunity to bargain on the effects of a deci-sion that will alter unit members' employment status )Bargainable issues in this respect include such things asseniority, layoff and rehire provisions, pensions, and sev-erance pay NLRB v Royal Plating & Polishing Co,supra The duty to bargain, however, does not include aduty to agree and so long as a good-faith effort has beenmade to entertain union proposals and questions, the em-ployer's obligation has been met Ozark Trailers, 161NLRB 568 (1966)The record establishes that Respondent did notify theUnion of its intention to close and was available to enter-tain issues which the Union wished to discuss TheUnion was notified on August 4 of the September 1 clos-ing date During the interim period and for approximate-ly 1 month thereafter, the Union failed to present anyproposals or suggestions in spite of management requestsThe fact that no mention of the closing was made to theUnion prior to the August 4 negotiation meeting is notsufficient to sustain a finding of bad-faith bargaining TheUnion had almost 1 month's notice and as little as 9 days'notice has been held to be adequate (See CumberlandShoe Corp, 156 NLRB 1130 (1966), 20-day notice of clo-sure adequate, American Oil Co, 164 NLRB 36 (1967), 9-day notice of closure adequate ) The Union's failure toinitiate negotiations in response to Fraser's invitationweighs heavily against the finding of an 8(a)(5) violationRespondent's decision to implement the partial closingfor economic reasons is not a mandatory subject of bar-gaining The record is clear that Respondent has met itsduty of notifying the Union of its intention such that bar-gaining over the effects of the closing could occur TheUnion chose not to take advantage of the opportunity tobargain over the effects, and the record is devoid of anyexcuse for this lack of actionThe General Counsel has attempted to show unionanimus by the actions of Employer in its treatment ofgrievances brought by the Union and its members and ina statement made by the president of Respondent, PhillipMilroy The grievances were filed pursuant to the provi-sions of the most recent collective-bargaining agreementwith the Company However, the option of the Unionand the Company to "terminate" as opposed to FRASER SHIPYARDS501"modify," that contract provided for its termination as ofJuly 31, 1982 Therefore there was no contract, after thatdate, under which any grievances were required to beprocessed by the parties Notwithstanding this, Respond-ent, in its invitation to the Union to discuss the closureand its effect upon the employees, included the issue ofthe subject matter of the grievance in its offer to negoti-ate On December 17, 1982, Respondent wrote to theunion representative advising that it was unwilling toprocess a contractual grievance but that it was willing tonegotiate concerning the decision to close the machineshop and its effect upon its employees and those negotia-tions in the matter of the grievance would be consideredRespondent's position in this regard is well taken Thedecision of the Union to notify the Company at the ter-mination period of the collective-bargaining agreementthat it desired to terminate the contract and negotiate fora new contract, had the effect of disposing as of July 31,1982, all of the conditions and obligations under that col-lective-bargaining agreement They were not, therefore,required to formally treat the subject matter of the griev-ance under the terms of that contract Respondent did,however, agree to consider the subject matter of thosegrievances in subsequent negotiations regarding the clo-sure of Respondent's machine shopThe incident involving the claim of an employee forinsurance benefits and the attempt by the Union to obtainfavorable resolutions of this claim in exchange for volun-tary overtime work prompted Respondent's president tostate that there would not be a machine shop unless theUnion cooperated This statement cannot be interpretedas an antiunion statement It was clear that the economicsituation of the Company was precarious In an attemptto satisfy a customer, the Company requested its employ-ees to work overtime in order to return a vessel to thetrade In the event overtime was not worked by Re-spondent's employees, the Company's reputation for effi-cient service would have been tainted A refusal to workovertime unless the Company acceded to a claim whichit thought unjustified, certainly can be characterized as,at least uncooperative, and such lack of cooperationcould further damage the economic posture of the Com-pany to the extent that a closure of not only the machineshop, but the entire shipyard, was possible This is notdeemed to comprise union animus which affected the de-cision of Respondent to close its shipyard machine shopV CONCLUSIONSAccordingly, Respondent had no legal obligation tonegotiate with the Union on the question of whether ornot it should close its physical facilities known as theshipyard machine shop It did have a duty to notify theUnion in order that the Union may discuss and negotiatethe resolution of several circumstances arising as a resultof such closure as it affects the tenure of the union em-ployees Respondent, on August 4, notified the Union ofits intent to close the machine shop and it invited theUnion to provide alternatives to such closure and to ne-gotiate the effects of the closure on the bargaining unitemployees The Union clearly did not pursue this invita-tion of the Respondent Instead, 26 days later, it filed acharge with the Board alleging the Respondent's failureto negotiate the decision and the effects of the decisionFor the reasons above stated, I find that Respondenthad no duty or legal obligation to negotiate the decisionto close the machine shop with the Union It did notifythe Union as it was required to do and invited negotia-tions The Union, for reasons not evident in the record,failed to request, engage in and pursue negotiations re-garding these matters I, therefore, find that Respondentdid not violate the Act by closing its machine shop nordid it fail to offer to the Union an opportunity to negoti-ate and bargain regarding the effects of such decisionupon Respondent's employees comprising the subjectbargaining unitCONCLUSIONS OF LAW1 The Respondent, Fraser Shipyards, Inc , is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act2 District No 133, International Association of Ma-chinists and Aerospace Workers, AFL-CIO is a labororganization within the meaning of Section 2(5) of theAct3 Fraser Shipyards, Inc has not violated the Act inany manner alleged in the complaintOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 2ORDERIt is ordered that the complaint in this proceeding bedismissed in its entirety2 If no exceptions are filed as provided in Sec 102 46 of the Board'sRules and Regulations the findings conclusions, and recommendedOrder shall as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses'